Case 7:21-cr-00518-NSR Document 24 Filed 08/17/21 Page 1 of 1,

x iy :

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
-cR- (JC)
Joseph Santoro
Defendant(s).
Defendant _ Joseph Santoro hereby voluntarily consents to

 

participate in the following proceeding via _X yideoconferencing or * teleconferencing:
initial Appearance Before a Judicial Officer

x Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing
Conference Before a Judicial Officer

During a phone call on Friday, August 13, 2021, Mr. Joseph Santoro authorized Benjamin

Gold to affix his electronic signature on this form.

 

 

Joseph Santora Bon (oe
Defendant's Signature Defendant's Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Joseph Santoro Benjamin Gold
Print Defendant’s Name Print Counsel’s Name

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

Siz/ 209. Oeuf) 0 ID Ca ry

Date U-S=Bisteiettidge/U.S. Magistrate Judge

   

 

 
